F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                              MAY 10 1999
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                   Clerk

 CHARLES SYLVESTER BEDFORD,

          Plaintiff - Appellant,
                                                           No. 98-6389
 v.
                                                     (D.C. No. 98-CV-705)
                                                  (Western District of Oklahoma)
 DAVID RIVERS,

          Defendant - Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.



      Charles S. Bedford, a prisoner in the William S. Key Correction Center in

Fort Supply, Oklahoma, appeals the district court’s dismissal without prejudice of

his 42 U.S.C. § 1983 suit against David Rivers, an officer with the Oklahoma City

Police Department. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

      Bedford raises one jurisdictional and one constitutional issue on appeal.

Adopting a magistrate’s Report and Recommendation, the district court correctly


      *
        The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 36.3.
dismissed Bedford’s claim that the Oklahoma County trial court lacked

jurisdiction to try him, because the sole remedy for the challenge to his conviction

is a petition for a writ of habeas corpus under 28 U.S.C. § 2254. The district

court dismissed the claim without prejudice for failure to comply with local rules

for the filing of habeas petitions and the requirements for the filing of fees.

Bedford fails to argue why we should reverse the district court’s dismissal, and

leaves us unpersuaded as to the merits of this claim.

      The district court, again adopting the magistrate’s recommendation, found

that Bedford’s allegation that he suffered from an illegal search and seizure and

was therefore eligible for both monetary damages and freedom from incarceration

under 42 U.S.C. § 1983, was barred by the statute of limitations. As the court

noted, the statute of limitations in a § 1983 action filed in Oklahoma is two years

from the time the cause of action accrued. See Wilson v. Garcia, 471 U.S. 261,

279 (1985) (holding that the statute of limitations for § 1983 is based upon the

applicable state law limitations for a private tort action); Okla. Stat. tit. 12, § 95

(establishing a two-year statute of limitations period for analogous tort actions).

      In his appeal, Bedford seems to assume that a plaintiff in a § 1983 action

enjoys the same tolling of time limitations as a habeas petitioner enjoys during the

exhaustion of his direct criminal appeals in state court. This is incorrect. The

running of the statute of limitations in a § 1983 action begins when the cause of


                                          -2-
action accrues, when “facts that would support a cause of action are or should be

apparent.” Fratus v. Deland, 49 F.3d 673, 675 (10th Cir. 1995) (citation and

internal quotations omitted). Because Bedford’s bags were searched in September

1995 and he filed his action in May 1998, the district court correctly found his

claims are barred by the statute of limitations.

      AFFIRMED.

      The mandate shall issue forthwith.

                                        ENTERED FOR THE COURT



                                        Carlos F. Lucero
                                        Circuit Judge




                                         -3-